UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6545


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

GERALD FELTON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:93-cr-00123-F-1)


Submitted:   August 26, 2013                 Decided:   September 4, 2013


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Felton, Appellant Pro Se.      Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald   Felton    appeals    the    district    court’s     order

denying his Fed. R. Civ. P. 60(b) motion.              We have reviewed the

record and find no reversible error.            Accordingly, we affirm the

district court’s order.        United States v. Felton, No. 5:93-cr-

00123-F-1   (E.D.N.C.   Mar.    27,   2013).      We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      2